Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor structure comprising a color filter over and in physical contact with the photo conversion layer, wherein the photo conversion layer and the color filter have a same width, a dielectric layer surrounding the photo conversion layer and the color filter, a topmost surface of the dielectric layer being above an interface between the photo conversion layer and the color filter, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor structure comprising a color filter over and in physical contact with the photo conversion layer, a dielectric layer extending along and in physical contact with sidewalls of the photo conversion layer and sidewalls of the color filter, a topmost surface of the dielectric layer being above a topmost surface of the photo conversion layer, in combination with the remaining claimed limitations of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897